Citation Nr: 0817059	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a disability rating greater than 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1972 to June 1976 
and additional inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which essentially reopened and 
denied a claim of service connection for bronchial asthma, 
denied the veteran's claims of service connection for 
bilateral hearing loss and for tinnitus, and also denied the 
veteran's claim for a disability rating greater than 
10 percent for hypertension.  The veteran disagreed with this 
decision in August 2005.  He perfected a timely appeal in 
January 2007 and requested a videoconference Board hearing 
which was held before the undersigned in January 2008.

In January 1984, the Board denied, in pertinent part, the 
veteran's claim of service connection for bronchial asthma.  
The veteran did not appeal this decision, and it became 
final.  See 38 U.S.C.A. § 7104 (West 2002).  The Board 
normally does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Board observes that, under appropriate circumstances, 
however, an intervening change in applicable law may entitle 
a claimant to receive consideration of a claim de novo (or as 
a new claim) even though the claim is based on essentially 
the same facts as those in a previously adjudicated claim.  
See Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994).  In 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, when no pre-existing condition 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
pre-existing and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress" 
of the pre-existing condition.  38 U.S.C.A. § 1153.

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect the change in the interpretation 
of the statute governing the presumption of soundness 
announced in Wagner.  The revised § 3.304(b) conforms to 
Wagner and applies to claims that were pending on or filed 
after May 4, 2005.  As the appellant's case was pending as of 
that date, the amended version of § 3.304(b) applies and 
provides a "new basis of entitlement or benefit" to which 
de novo adjudication is not precluded.  In summary, although 
the RO essentially reopened and denied a previously denied 
claim of service connection for bronchial asthma in the 
currently appealed rating decision issued in July 2005, the 
Board will consider the appellant's claim as a new claim of 
service connection for bronchial asthma rather than as an 
attempt to reopen a previously denied claim.  

In March 2008, the veteran's service representative filed a 
motion to file evidence out of time along with a waiver of RO 
jurisdiction over the evidence submitted.  See 38 C.F.R. 
§ 20.1304 (2007).  After reviewing the evidence submitted in 
March 2008, the Board concludes that it is duplicative of 
evidence previously submitted by the veteran.  Accordingly, a 
ruling on the motion is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bronchial asthma was incurred in active 
service.

3.  The veteran's claimed bilateral hearing loss is not 
related to active service.

4.  The veteran's claimed tinnitus is not related to active 
service.

5.  The veteran's service-connected hypertension is 
manifested by, at worst, diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more or 
a history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.


CONCLUSIONS OF LAW

1.  Bronchial asthma was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

3.  The veteran's claimed bilateral hearing loss was not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

4.  The veteran's claimed tinnitus was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

5.  The criteria for a disability rating greater than 
10 percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in November 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
linking his claimed bilateral hearing loss and tinnitus to 
active service and/or that his service-connected hypertension 
had worsened and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
November 2004 letter was issued to the veteran and his 
service representative prior to the July 2005 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Because the veteran's claim of service 
connection for bronchial asthma is being granted and his 
claims of service connection for bilateral hearing loss and 
for tinnitus and entitlement to a disability rating greater 
than 10 percent for hypertension are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  The veteran has contended that 
D.M., M.D. (Dr. D.M.) related his bronchial asthma to active 
service.  The RO sent two separate letters to Dr. D.M. in 
March and June 2005 requesting that he provide copies of the 
veteran's medical records to VA; there is no record of a 
response from this physician.  The veteran subsequently 
testified at his January 2008 videoconference Board hearing 
that this physician had retired and his medical records were 
not available.  The claims file does not contain any 
objective medical evidence that the veteran complained of or 
was treated for bilateral hearing loss or tinnitus during or 
after active service; thus, examinations are not required to 
adjudicate the claims of service connection for bilateral 
hearing loss and for tinnitus.  VA also provided the veteran 
with examinations to determine the current nature and 
severity of his service-connected hypertension.  In summary, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran contends that he incurred bronchial asthma, 
bilateral hearing loss, and tinnitus during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of sensorineural hearing loss may be 
presumed if the disease is manifest to a degree of 10 percent 
or more within a year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition alone do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under 38 U.S.C.A. § 1153 
unless the underlying condition worsened.  See Davis v. 
Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292 (1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in January 1972, 
the veteran denied any medical history of hearing loss or 
tinnitus.  Clinical evaluation of his ears was normal.  A 
pre-service history of asthma was noted; however, it was 
noted that there had been no asthma since age 12.  The 
examination revealed no abnormalities of the chest and lungs.  
The veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
X
0
LEFT
0
0
0
X
0

He was placed on a physical profile during active service due 
to asthma.  The veteran was not treated for bilateral hearing 
loss or tinnitus during active service.

At the veteran's separation physical examination in November 
1975, clinical evaluation of his ears was normal.  His asthma 
also was controlled with medication.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
20
5
5
0
0

The post-service medical evidence shows no complaints of or 
treatment for bilateral hearing loss.  

VA examination in December 1976 resulted in a diagnosis of 
bronchial asthma by history.  

In an August 1980 statement, Dr. D.M. opined that the 
veteran's asthma had "markedly worsened" during active 
service.  

Private medical records dated in recent years show that the 
veteran continues receiving treatment for asthma.  His asthma 
is well controlled on medication.  

On a VA Form 21-4138 date-stamped as received by the RO on 
February 15, 2005, M.H., M.D. (Dr. M.H.), stated that the 
veteran's diagnoses included asthma.  In a statement on his 
VA Form 9, date-stamped as received by the RO on January 30, 
2007, the veteran contended that VA had failed to consider 
the August 1980 statement by Dr. D.M. that his asthma had 
"markedly worsened" during active service.

Following private outpatient treatment in January 2008, the 
diagnoses included tinnitus.

The Board finds that the preponderance of the evidence 
supports granting service connection for bronchial asthma.  
It was noted at entrance that the veteran had a pre-service 
history of asthma, but it was noted that he was normal at 
entrance.  Thus, the veteran is presumed to have been sound 
at entrance.  In order to rebut the presumption of soundness, 
clear and unmistakable evidence must show both that the 
disease pre-existed service and that it was not aggravated 
therein.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The evidence clearly and unmistakably shows that the 
veteran's asthma pre-existed service; however, the evidence 
does not clearly and unmistakably show that the asthma was 
not aggravated in service.  Indeed, Dr. D.M. concluded in 
August 1980 that the veteran's pre-service bronchial asthma 
"markedly worsened" during active service.  Thus, the 
presumption of soundness is not rebutted.  Thus, service 
connection for bronchial asthma is warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
bilateral hearing loss.  The veteran's service medical 
records show no complaints of or treatment for bilateral 
hearing loss at any time during active service.  There also 
is no medical evidence that the veteran complained of or was 
treated for his claimed bilateral hearing loss at any time 
since active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  The veteran testified credibly at 
his January 2008 videoconference Board hearing that, during 
active service, he had lived "about one mile" from an air 
base and had been exposed to constant noise from incoming and 
outgoing planes at the air base which had led to his hearing 
loss.  He also testified that, although his ears had been 
tested for hearing loss in the past, these test results had 
been inconclusive.  Although the veteran is competent to 
testify on factual matters of which he has first-hand 
knowledge, as a lay person, however, he is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus.  The veteran's service medical records show no 
complaints of or treatment for tinnitus at any time during 
active service.  The post-service medical evidence shows only 
that the veteran was treated for tinnitus in January 2008, or 
almost 32 years after his separation from service in June 
1976.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

Although the Board acknowledges that the veteran was treated 
recently for tinnitus, there is no objective evidence of a 
medical nexus between the veteran's currently diagnosed 
tinnitus and active service.  And, as noted above, although 
the veteran is competent to testify that he was exposed to a 
lot of noise while living next to an air base, he is not 
competent to opine as to the etiology of his currently 
diagnosed tinnitus.  Accordingly, his lay statements are 
entitled to no probative value.

The veteran also contends that his service-connected 
hypertension is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.104, 
DC 7101.  See 38 C.F.R. § 4.104, DC 7101 (2007).  A 
10 percent rating is assigned under DC 7101 for hypertension 
with diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more.  A 10 percent rating also 
is the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned for hypertension with diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent rating is assigned for 
hypertension with diastolic pressure predominantly 120 or 
more.  The maximum 60 percent rating is assigned for 
hypertension with diastolic pressure predominantly 130 or 
more.  Id.

The medical evidence shows that, on private outpatient 
treatment with Dr. M.H. in July 2003, the veteran's blood 
pressure was 120/70.  Objective examination showed clear 
lungs.  The assessment included blood pressure under good 
control.

On private outpatient treatment with Dr. M.H. in January 
2005, the veteran's blood pressure was 114/70.  Objective 
examination showed clear lungs.  The impressions included 
hypertension under good control.

On VA examination in January 2005, the veteran complained of 
hypertension.  He reported losing about 200 hours from work 
in the past year due to his hypertension.  He denied any 
history of cerebrovascular accident, myocardial infarction, 
periods of incapacitation, or functional impairment as a 
result of hypertension.  Physical examination showed blood 
pressure of 140/88 sitting, 140/110 standing, and 
140/90 lying down.  There was no evidence of hypertensive 
retinopathy or congestive heart failure.  The VA examiner 
concluded that there was "essentially no change" in the 
diagnosis of hypertension.  The diagnosis was hypertensive 
vascular disease (essential arterial hypertension).

In statements on a VA Form 21-4138 date-stamped as received 
by the RO in February 2005, Dr. M.H. stated that the 
veteran's diagnoses included hypertension.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating greater 
than 10 percent for hypertension.  The medical evidence shows 
that the veteran's service-connected hypertension was not 
manifested by diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more such that an 
increased rating is warranted.  Instead, the medical evidence 
shows that the veteran's systolic pressure was, at most, 140 
and his diastolic pressure was, at most 110.  It appears that 
the 10 percent rating currently assigned to the veteran's 
service-connected hypertension was based on a history of 
diastolic pressure 100 or more with continuous medication 
required for control.  This results in a maximum 10 percent 
disability rating under 38 C.F.R. § 4.104, DC 7101.  See 
38 C.F.R. § 4.104, DC 7101 (2007).


ORDER

Entitlement to service connection for bronchial asthma is 
granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a disability rating greater than 10 percent 
for hypertension is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


